Citation Nr: 0210276	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected low back disability.

2.  Entitlement to a compensable rating for the service-
connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the Winston-Salem, North Carolina RO, which 
granted, in part, service connection for a low back and 
bilateral knee disability, both assigned a noncompensable 
rating. 

This case was before the Board in May 2000, but was remanded 
for further development.

Finally, it is noted that after the veteran submitted a 
Notice of Disagreement, he was provided a Statement of the 
Case which addressed the issue of a compensable rating for 
the service-connected right shoulder disability.  However, 
the records do not reflect that he has yet filed a 
substantive appeal.  Therefore, this issue is not currently 
before the Board and will not be addressed herein.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's low back symptom consists of pain with no 
impairment of function or limitation of motion; examination, 
including X-ray study, reveals a normal back.

3.  The veteran's bilateral knee disorder is manifested by a 
subjective complaint of pain with no evidence of impairment 
of function, limitation of motion, instability or 
degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45 and 4.71a; Diagnostic Codes 
5292 and 5295 (2001).

2.  The criteria for a compensable rating for the service-
connected bilateral knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a; Diagnostic Codes 
5003, 5019, 5260, and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show treatment for 
bilateral pain and locking of the knees, as well as lower 
back pain.

In a statement of June 1996, the veteran reported pain in the 
back and knees when running or after running or standing for 
long periods of time.  

In October 1996, the veteran underwent a general VA 
examination.  The veteran had complaints, among other things, 
of pain and stiffness in his knees and low back.  He reported 
no time lost from work or medical treatment.  Upon examining 
the knees, the examiner found them to be symmetrical and 
nontender with minimal subpatellar crepitation, bilaterally.  
Range of motion was zero to 140 degrees.  The examiner 
diagnosed the veteran as having patellofemoral syndrome of 
the knees, bilaterally and a mild lumbar strain.  X-ray study 
was negative and gait was normal.  

In an August 1997 statement, the veteran's Platoon leader 
from service stated that the veteran suffered from a 
bilateral knee disability that hindered his ability to 
participate in physical training.

During the September 1997 RO hearing, the veteran testified 
that he is "guaranteed" to experience knee pain whenever he 
runs or is on his feet for prolonged periods of time and will 
often have to rest his knees at work.  The veteran also 
stated that he could move both kneecaps with his hands.  As 
to his back disability, the veteran testified that he has 
sporadic pain when bending, twisting, and standing on his 
feet for prolonged periods of time that is relieved upon 
rest.

In an August 2001 VA examination report, the veteran had 
complaints of extreme low back pain, described as a spasm 
that often causes him to drop to his knees.  He further 
stated that these episodes usually last about five seconds 
and then he is fine.  The veteran also complained of 
weakness, stiffness, fatigue, and lack of endurance.  Upon 
examination, the veteran walked with a normal gait, had good 
posture, and exhibited a well-formed back.  The cervical and 
lumbar vertebra had normal curvature with no tenderness over 
the vertebral column or paravertebral muscles.  Range of 
motion was forward flexion to 80 degrees, left and right 
lateral flexion at the waist to 40 degrees, and he could 
rotate the lumbar area to 25 degrees right and left all 
without pain.  Leg raising was to 90 degrees right and left 
without pain.  The veteran had no sensory deficit or pain 
when standing on tiptoes.  The examiner stated that the 
veteran's back examination was normal.  

In conclusion, the examiner diagnosed the veteran as having 
intermittent muscle spasms that were brief, frequent, and 
painful with a normal physical examination.  Furthermore, the 
examiner reported that the veteran did not have any excess 
fatigue, incoordination, or visible pain on motion.  
Likewise, there was no atrophy change to suggest disuse or 
any other objective finding.

In September 2001, the veteran underwent another VA 
examination.  At that time it was noted that he was a 
pipefitter, working full-time, and had not left his job due 
to knee problems.  He frequently put stress on his knees with 
activities such as climbing ladders and lifting weight.  The 
veteran had complaints of identical right and left knee 
soreness and burning.  The veteran did not experience any 
instability, locking, or giving way.  Examination of the 
right knee revealed that it was symmetrical and not swollen, 
the landmarks were preserved, and that there was no heat or 
redness.  The veteran experienced no pain upon pressing the 
patella against the kneecap, but felt slight tenderness on 
deep palpation in the medial plica area.  There was no 
atrophy of the quadriceps or crepitation throughout range of 
motion examination.  The veteran was able to do deep knee 
bends and stand on his tiptoes without pain.  He was able to 
extend and lock the knee at zero degrees and flex to 140 
degrees.  The knee was stable posteriorly, anteriorly, 
medially, and laterally.  

The left knee was normal in appearance with preserved 
landmarks and no crepitation.  Slight tenderness was noted on 
the medial plica area with no swelling, heat, or redness.  
Range of motion was zero to 140 degrees and the knee was 
stable medially, posteriorly, anteriorly, and laterally.  The 
veteran did not experience pain on deep knee bends or when 
standing on tiptoes.  The quadriceps were not atrophied and 
exhibited excellent strength.  The examiner diagnosed the 
veteran as having patellofemoral syndrome with mild 
tendinitis, bilaterally with no evidence of degenerative 
change on X-ray.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the March 1997 Statement of the 
Case and October 2001 Supplemental Statement of the Case, as 
well as the May 2001 letter, issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski , 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Low back disability

The veteran contends that his low back disability is more 
disabling than the current noncompensable rating.  Review of 
the file does not reflect that the veteran is under any 
medical treatment for his back disorder, nor has he reported 
the use of medication for back pathology.  

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5295, which provides for such rating 
when there are slight subjective symptoms.  Under Diagnostic 
Code 5295, a 10 percent rating is assigned for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is assigned for lumbosacral strain manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (2001).

Additionally, a 10 percent rating is assigned for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
is assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating is assigned for severe 
limitation of motion under Diagnostic Code 5292.  Id.

Limitation of motion is a factor to be considered under both 
Diagnostic Codes 5295 and 5292.  Therefore, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In Deluca, the Court held that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (2001).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca. 

The Board concludes that the veteran's current noncompensable 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability throughout the 
entire period of the appeal.  Although the Board recognizes 
that the veteran experiences low back pain, during the August 
2001 VA examination, range of motion of his low back was 80 
degrees forward flexion, 40 degrees lateral flexion left and 
right, and he could rotate the lumbar area to 25 degrees left 
and right, all without pain.  The veteran was also able to 
raise his legs to 90 degrees and stand on his tiptoes, both 
without pain.  Furthermore, the examiner reported that the 
veteran did not experience any excess fatigue, 
incoordination, or visible pain on motion.  In conclusion, 
the examiner stated that the veteran's back examination was 
normal.

Moreover, the Board has considered the effect of pain in 
rating the veteran's back disability.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
The veteran has reported that he has around 30 episodes of 
pain, lasting only a matter of seconds, each year, and 
resolving without sequela.  Such is best reflected by the 
noncompensable rating (slight subjective symptoms) provided 
under Diagnostic Code 5295.  Even though the veteran had 
complaints of back pain, physical examination was essentially 
normal.  Therefore, the Board feels that the currently 
assigned noncompensable evaluation adequately compensates the 
veteran for his back disability.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected low back disability is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Bilateral knee disability

The veteran also contends that his bilateral knee disability 
is more than disabling than the currently assigned 
noncompensable rating.  

The veteran is currently rated under Diagnostic Code 5019 for 
bursitis.  Bursitis is to be rated on limitation of motion of 
the affected part, as degenerative arthritis under Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003 
(2001).  

Furthermore, pursuant to Diagnostic Code 5257, a 10 percent 
rating requires slight recurrent subluxation or lateral 
instability, a 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

The applicable regulations further provide that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  
The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  The Rating 
Schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, and extension limited to 10 
degrees warrants a 10 percent rating.  Extension limited to 
15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Flexion of the 
knee to 140 degrees and extension to zero degrees is 
considered full range of motion.  See 38 C.F.R. § 4.71, Plate 
II (2001).  

After reviewing the medical evidence, the Board concludes 
that the current noncompensable rating adequately compensates 
the veteran for the service-connected bilateral knee 
disability throughout the entire period of appeal, pursuant 
to the above-stated Diagnostic Codes.  As is true for the 
back, there is no evidence that the veteran requires the use 
of medication for his knees, nor has he indicated that he 
received medical treatment for same.

In this regard, the September 2001 VA examiner found no 
evidence of instability, locking, or giving way, and 
specifically stated that the knee was stable medially, 
posteriorly, anteriorly, and laterally.  Likewise, during the 
October 1996 VA examination, as well as the September 2001 VA 
examination, the veteran exhibited full range of motion of 
both knees with zero degrees extension and 140 degrees 
flexion.  Furthermore, although the veteran experienced 
slight tenderness on the medial plica, the examiner stated 
there was no swelling, redness, or heat, and that the 
quadriceps exhibited excellent strength and were not 
atrophied.  The veteran was also able to perform deep knee 
bends and stand on his tiptoes without pain.  Finally, 
although the veteran does have a diagnosis of bilateral 
tendinitis, the September 2001 VA examiner concluded that 
there was no evidence of any degenerative changes to warrant 
a higher rating under Diagnostic Codes 5019 and 5003.

Moreover, as with the low back disability, the Board has 
considered the effect of pain in rating the veteran's 
bilateral knee disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon.  
Furthermore, the Board has considered whether a higher rating 
is warranted based on additional functional loss due to pain, 
weakness, fatigability, and incoordination; however, 
objective medical findings do not indicate such a higher 
rating.  See DeLuca.

From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
Even though the veteran had complaints of bilateral knee 
pain, physical examination was essentially normal.  
Therefore, the Board feels that the currently assigned 
noncompensable evaluation adequately compensates the veteran 
for his bilateral knee disability.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected bilateral knee disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to a compensable rating for the service-connected 
low back disability is denied.

Entitlement to a compensable rating for the service-connected 
bilateral knee disability is denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

